*499MEMORANDUM OPINION
Defendants were found in criminal contempt and were fined and sentenced to imprisonment. On appeal they contend that the circuit court erred in basing its decision on a clear and convincing evidentiary standard. The Court of Appeals affirmed without opinion. State ex rel Frohnmayer v. U-Kamp Motorhome Co., 97 Or App 327, 776 P2d 884 (1989).
We grant review, reverse the decision of the Court of Appeals and the judgment of the circuit court, and remand this case to the circuit court for further proceedings in the light of Drevers and Drevers, 308 Or 462, 781 P2d 343 (1989) and Hicks v. Feiock, 485 US 624, 108 S Ct 1423 99 L Ed 2d 721 (1988) (criminal contempt must be proved beyond a reasonable doubt).